DETAILED ACTION
	Claims 1-20 are pending.
	All previously asserted 112 rejections are withdrawn in favor of allowance.
	Although the Non-Final Rejection issued on 11-26-2021 indicated that applicant had perfected a claim of foreign priority, it is noted that this was in error.  Applicant does not have a claim of foreign priority.
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a battery pack comprising a battery management system designed to obtain a plurality of cell temperatures, the management system being configured to:
Determine Tmax, Tmin, Tmid, Thighmid, and Tlowmid and assigning the Tbatt temperature as one of those temperatures based on criterion.
Prior art Karlson et al. (US 2010/0304193) teaches  a batter pack management system wherein the temperature is measured and if it is T1, T2, T3, or T4, performing cooling or heating on the cells based on how high or low the temperatures are.  Karlson does not teach determining Tmax, Tmin, Tmid, Thighmid, and Tlowmid and assigning the Tbatt temperature as one of those temperatures based on criterion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729